oC © “4 OD om BB © BR =

Oo w YH NY NY Nw MB NR MB Rw BR Oa
a Oo OO OO SN OD or FR OD MB = OC OO Oo s DW OH & WY Nw |= OO

Case 1:19-cr-02032-SMJ ECF No. 93 _ filed 09/10/19 PagelD.271 Page 1 of 6

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

314 No. Second Street
Yakima, WA 98901
Telephone: 509-457-5108
Attorney for Defendant
Donovan Cloud
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)
UNITED STATES OF AMERICA, ?
i. ) NO. 1:19-CR-02032-SMJ-2
Plaintiff, )
)
VS. ) MOTION JN LIMINE AND REQUEST
) ADDITIONAL TIME TO REQUEST
DONOVAN CLOUD, A DAUBERT HEARING
Defendant. DATE: October 8, 2019
) TIME: $:30 a.m.

 

 

 

TO: Clerk of U.S. District Court, Eastern District of Washington
TO: Thomas J. Hanlon,Assistant United States Attorney

COMES NOW DONOVAN CLOUD by and through his attorney of record,
Richard A. Smith of Smith Law Firm, and moves the court in /imine and requests

additional time to determine whether a Daubert hearing is appropriate or necessary.

MOTION IN LIMINE AND REQUEST FOR SMITH LAW FIRM
ADDITIONAL TIME TO REQUEST A DAUBERT 314 North Second Street
HEARING - Page 1 Yakima, WA 9890]

(509) 457-5108
oO Oo NIN DM oO fh WO NY =

wo WwW MSM NM NM NH NHR NR BR RD ND ORD Om me mk ek ak
- OF fF DO OD ON BR WH HY BSF CO OO DW xn DW MM BR WO PO = OC

 

 

Case 1:19-cr-02032-SMJ ECF No. 93 _ filed 09/10/19 PagelD.272 Page 2 of 6

This motion is made based upon the Memorandum of Points and Authorities
submitted with this motion and the Federal Rules of Evidence 401, 403, 701, 702 and
Federal Rule of Criminal Procedure 16(a)(1)(G).

DATED this 10th day of September, 2019.

Presented by:

RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud
314 North Second Street

Yakima, WA 98901
rasmith@house314.com
smithone@house3 14.com

Phone: (509) 457-5108

Fax: (509) 452-4601

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
MOTION IN LIMINE AND REQUEST FOR ADDITIONAL TIME TO
REQUEST A DAUBERT HEARING

1. Request for Additional Time to Determine if a Daubert Hearing is

Appropriate or Necessary.

Defense Counsel has received laboratory reports regarding DNA testing and
fingerprint comparison in discovery. In addition, Defense Counsel has received in
discovery regarding a K-9 tracking dog and its participation in this investigation. In
response to the materials previously received counsel has requested additional
discovery pursuant to case law and Federal Rule of Criminal Procedure 16(A)(1)(G).
The additional discovery requested is needed to determine whether a Daubert hearing

is appropriate or necessary. Defense Counsel is unable to request a Daubert hearing

MOTION IN LIMINE AND REQUEST FOR SMITH LAW FIRM
ADDITIONAL TIME TO REQUEST A DAUBERT 314 North Second Street
HEARING - Page 2 Yakima, WA 98901

(509) 457-5108
Oo OF NN DD A FF |} NH =

WO WwW NHN NM NM NM NM BR NM HB NY NH Se |e Se SB SB Be OB ele
- Oo OF ON OD ONO fF WwW NY |= GF 6 ON Dm Fk WH NY =| OD

 

 

Case 1:19-cr-02032-SMJ ECFNo.93 filed 09/10/19 PagelD.273 Page 3 of 6

at this time based upon the discovery currently provided by the Government.
Consequently, counsel requests a continuance of the time set by the Case
Management Order [ECF 79] to request a Daubert hearing.

2. Impermissible “Overview Testimony”.

It is not uncommon for the government to attempt to elicit testimony from
testifying police officers, explaining why they targeted their investigation on the
defendant. Mr. Cloud asks that, should such introductory comments be sought in this
case, the witnesses be ordered not to testify as to the contents of out-of-court hearsay
statements or other inadmissible evidence outside of their personal knowledge. Such
“overview testimony” would violate Rule 801 of the Federal Rules of Evidence and
the Sixth Amendment’s Confrontation Clause. United States v. Flores-De-Jesus, 569
F.3d 8 (1" Cir. 2009); United States v. Garcia-Morales, 382 F.3d 12, 17 (1* Cir. 2004)
(“Hearsay does not become admissible merely because it is provided by a government
agent in the form of an overview of the evidence”); United States v. Griffin, 324 F.3d
330, 349 (5" Cir. 2003) (“We unequivocally condemn this practice as a tool used by
the government to paint a picture of guilt before the evidence has been introduced”).
Furthermore, when a government agent testifies not as to his or her personal
knowledge, but as to conclusions or opinions drawn about an overall investigation
(such as who was involved or what roles were played), the testimony becomes
impermissible vouching. United States v. Garcia, 413 F.3d 201, 214 (2" Cir. 2005) (
“We ... condemn the practice of having a case agent offer a summary opinion as to
culpability before any evidence to support such a conclusion has been presented for
jury review”). United States v. Cases, 356 F.3d 104, 120 (1* Cir. 2004) (“Overview
testimony by government agents is especially problematic because juries may place

greater weight on evidence perceived to have the imprimatur of the government”).

MOTION IN LIMINE AND REQUEST FOR SMITH LAW FIRM
ADDITIONAL TIME TO REQUEST A DAUBERT 314 North Second Street
HEARING - Page 3 Yakima, WA 98901

(509) 457-5108
oO Oo ~~ PO OH BR &S NM

Ow &W MN NM MBM NH NH NH NB MB NB Ne Re BS Sl Uo
- oO OO BN OD TH FF WH hM S|= OD Oo ON DW oO Bh WwW HH |= 2

 

 

Case 1:19-cr-02032-SMJ ECF No. 93 _ filed 09/10/19 PagelD.274 Page 4 of 6

This fundamental problem with “overview testimony” persists, regardless of whether
the sources of the testimony eventually testify, thus eliminating confrontation
problems. United States v. Flores-De-Jesus, 569 F.3d 8, 17-18 (1* Cir. 2009).
Accordingly, Mr. Cloud asks that overview testimony be prohibited altogether,
regardless of when a particular witness testifies or whether the witness’s testimony is
corroborated by that of other percipient witnesses.

3. The Court should prohibit statements made by any indicted or unindicted
co-conspirator or accomplice which directly or indirectly refer to Donovan
Cloud unless or until the Court has determined the admissibility of any
statement outside the presence of the jury.

Statements of co-conspirators are admissible if they were made “by the parties
co-conspirator during and in furtherance of the conspiracy”.

Mr. Cloud objects to the admission of any statement alleged to be made against
him or implicating him under the co-conspirator rule until it is determined that any
proposed statement meets the requirements of FRE 801(d)(2). The Defendant objects
to admission of statements against him under the co-conspirator hearsay rule if (1) the
statements are idle chatter or otherwise cannot be regarded in furtherance of a
conspiracy; (2) made before the conspiracy was formed or after the conspiracy ended;
(3) was made by a co-conspirator to law enforcement before or after the arrest of the
maker of the statement; and (4) if the statement is self-serving by accomplices and
potential conspirators who are receiving benefits or consideration in exchange for
their testimony against Mr. Cloud. These statements are inherently unreliable and
must be tested and excluded under FRE 403. Mr. Cloud requests that the Government
be required to identify statements it intends to introduce under FRE 801(d)(2)(E) at or

before the pre-trial conference so that the Court can determine admissibility outside

the presence of the jury.

MOTION IN LIMINE AND REQUEST FOR SMITH LAW FIRM
ADDITIONAL TIME TO REQUEST A DAUBERT 314 North Second Street
HEARING - Page 4 Yakima, WA 98901

(509) 457-5108
oO © NSN OD Om BR WO NM

® WwW hm NH KR RD BF RO RD RP RD RD wR ek ok lk
= Oo DOD ON OD oO FF SO HM = OO fC Os DF NO BB WO HY =

 

 

Case 1:19-cr-02032-SMJ ECFNo.93 _ filed 09/10/19 PagelD.275 Page 5of6

4, Opinion testimony by any person who has not been previously identified
as an expert and who the Government has failed to previously provide
discovery pursuant to FRCrP 16(a)(1)(G).

Federal Rule of Criminal Procedure 16(a)(1)(G) provides in part as follows:

G. Expert witnesses ~ At the defendant’s request, the government
must give to the defendant a written summary of any testimony that
the government intends to use under Rule 702, 703, or 705 of the
Federal Rules of Evidence during its case-in-chief at trial ...

The summary provided under this paragraph must describe the

witnesses’ opinions, the basis and reasons for those opmions, and the

witnesses’ qualifications.

Mr. Cloud requests the Court prohibit any opinion testimony by any person who has
not previously been identified as an expert and/or who the Government has failed to
provide discovery pursuant to FRCrP 16(a)(1)(G) at or before the time that pre-trial
motions are due pursuant to the Case Management Order [ECF 79].

5. Testifying witnesses should be excluded from the courtroom under FRE

615.

The Defendant requests that all witnesses be excluded from the courtroom until
they are excused from service, pursuant to FRE 615. Should the law enforcement
agent, chosen by the Government to sit at counsel’s table during the trial, be a
percipient witness, the Defendant would ask that the case agent’s testimony be taken
first, so as not to violate the spirit of FRE 615. See United States v. Valencia-Riascos,

696 F.3d 938 (9" Cir. 2012) (“good practice to require case agent witnesses to testify

first”).

f/f

MOTION JIN LIMINE AND REQUEST FOR SMITH LAW FIRM
ADDITIONAL TIME TO REQUEST A DAUBERT 314 North Second Street
HEARING - Page 5 Yakima, WA 98901

(509) 457-5108
co Oo ™“N DD OO FB WO NM =

wm Ww Me NH NH BR RN RNR RO RO RD RD meme ee
et OO OO OW NV OD oO fF W Nw | ODO oO BAN DH BR WO KH = 86

 

 

Case 1:19-cr-02032-SMJ ECF No. 93 _ filed 09/10/19 PagelD.276 Page 6 of 6

6. Leave to file additional motions in limine.

The Defense hereby reserves the right to file additional motions in limine
should the need arise prior to the trial,

DATED this 10th day of September, 2019.

. Presented by:

/s/ Richard A. Smith

RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud
314 North Second Street

Yakima, WA 98901

rasmith@house3 14.com
smithone@house3 14.com

Phone: (509) 457-5108

Fax: (509) 452-4601

CERTIFICATE OF SERVICE

Thereby certify under penalty of perjury of the laws of the State of Washington
that on September 10, 2019, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF System which will send notification of such filing to the
following:

Thomas J. Hanion, Assistant United States Attorney.

/s/ Eugene M. Borba
LUGENE M. BORBA

Legal Assistant, Smith Law Firm

MOTION IN LIMINE AND REQUEST FOR SMITH LAW FIRM
ADDITIONAL TIME TO REQUEST A DAUBERT 314 North Second Street
HEARING - Page 6 Yakima, WA 98901

(509) 457-5108
